          Case 5:19-cv-00887-R Document 24 Filed 06/29/20 Page 1 of 2



                    THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

WILLIAM EDGAR BRYANT                          )
                                              )
                     Plaintiff,               )
                                              )
v.                                            )          Case No. CIV-19-887-R
                                              )
ANDREW M. SAUL,                               )
COMMISSIONER OF SOCIAL                        )
SECURITY,                                     )
                                              )
                     Defendant.               )

                                          ORDER
       Plaintiff Mr. Bryant filed this action under 42 U.S.C. § 405(g) seeking judicial

review of the Social Security Administration’s final determination that he was not disabled,

and therefore not due benefits under the Social Security Act. Doc. No. 1. As relief, Plaintiff

requests the Court remand his case for an award of benefits. Doc. No. 16, pp. 17–19. In

accordance with 28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred to United States

Magistrate Suzanne Mitchell for preliminary review. On June 11, 2020, Judge Mitchell

issued a Report and Recommendation wherein she recommends Plaintiff’s case be

remanded for further proceedings. Doc. No. 23. Neither party has objected to the Report

and Recommendation within the time limits prescribed therein nor has either party sought

an extension of time in which to respond. Accordingly, the Report and Recommendation

is hereby ADOPTED IN ITS ENTIRETY. Plaintiff’s action is hereby remanded to the

Social Security Administration for further administrative proceedings.




                                              1
   Case 5:19-cv-00887-R Document 24 Filed 06/29/20 Page 2 of 2




IT IS SO ORDERED this 29th day of June 2020.




                                 2
